DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-41 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-33, 40 and 41 the prior art does not disclose or make obvious a method for the analysis of compounds of interest through separation over time combined with detection by a mass spectrometer, comprising the steps of acquiring mass spectrometry data in a raw profile mode, selecting a relevant time window for presence of possible compounds of interest, performing multivariate statistical analysis of mass spectral raw profile mode data in a relevant time window to determine the number of compounds present, obtaining separation time profiles for detected compounds of interest and their respective time locations in the relevant time window, and computing a pure mass spectra for all compounds of interest corresponding to their respective separation time profiles or time locations. 
Regarding claims 34-39, 42 and 43, the prior art does not disclose or make obvious a method for analysis comprising obtaining mass spectral data in a raw profile mode of a known sample and an unknown sample, combining mass spectral scans for a sample into a single mass spectrum through the use of one of summing and averaging across a separation time window, performing multivariate statistical analysis of the combined mass spectral data and computing a distance measure between at least one 
In the prior art, Wang (US 20060169883 A1 and US 20080052011 A1) teaches mass spectrometry using raw profile data to calculate theoretical isotope distributions, Gorenstein (US 20090294645 A1) teaches performing raw data analysis to locate ion peaks, Wright (EP 2594936 A2) teaches automatically identifying peaks in a time window of a chromatography-mass spectrometry system and Tolmachev (US 7,499,807 B2) teaches determining a number of compounds using multivariate statistical analysis, but they do not teach using raw profile data to determine a number of compounds within a given time window, or determining whether a sample within a given time window belongs to a known sample group or is indicative of a different sample group by multivariate statistical analysis. Von Stokkum (Von Stokkum et al, “Global Analysis of Multiple Gas Chromatography-Mass Spectrometry (GC-MS) Data Sets: A Method for Resolution of Co-Eluting Components With Comparison to MCR-ALS”, Chemometrics and Intelligent Laboratory Systems, Elsevier Science Publishers, B.V. Amsterdam, NL, Vol. 95, No. 2, February 15, 2009, p. 150-163) teaches multivariate statistical analysis of data which has been subject to peak finding by a Gaussian function, not raw profile data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881